        Case 1:21-cv-00095-PGG-SN Document 17 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        4/19/2021
ANDRE MARIE NGONO,

                                            Plaintiff,                  21-CV-00095 (PGG)(SN)

                          -against-                                               ORDER

LUC OWONO, et al.,

                                             Defendants.
-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Plaintiff is advised that in order to pursue claims against Defendants in this matter, they

must be served with the Complaint. The address provided for Defendants Luc Owono and the

Africa Employment Agency are insufficient and the mailing has been returned. See ECF Nos.

13, 14. Plaintiff also indicates that he has not been able to find an address for defendant Kamara

Youssouf. ECF No. 15. Without a proper address, the United States Marshals cannot serve the

defendants. If Defendants cannot be served, this case will be dismissed without prejudice.

        Accordingly, the pro se Plaintiff is directed to file a letter within 30 days, or no later than

May 19, 2021, with corrected addresses for defendants Luc Owono and the Africa Employment

Agency, and an address for defendant Kamara Youssouf so that the Court may serve Defendants.

If Plaintiff does not comply with this order, or if he is unable to locate the proper addresses for

service, this case will be dismissed without prejudice.

        The Clerk of Court is respectfully directed to send a copy of this order to Plaintiff.

SO ORDERED.



DATED:           April 19, 2021
                 New York, New York
